

Tel: 412/422-9900
Fax: 412/422-1298


(Graphics appears hear)


Penn Liberty Plaza I
1300 Penn Avenue, Suite 300
Pittsburgh, PA 15222-4211


February 26, 2013


Mr. James Mclnerny
Director of Real Estate
HAEMONETICS CORPORATIONS
400 Wood Road
Braintree, MA 02184


RE:
EIGHTH AMENDMENT TO AGREEMENT OF LEASE DATED MARCH 31, 2011 BY AND BETWEEN THE
BUNCHER COMPANY, AS LANDLORD, AND HAEMONETICS CORPORATION, AS TENANT, AS AMENDED
BY FIRST AMENDMENT TO AGREEMENT OF LEASE DATED APRIL 30, 1991, AS AMENDED BY
SECOND AMENDMENT TO AGREEMENT OF LEASE DATED OCTOBER 18, 2000, AS AMENDED BY
THIRD AMENDMENT TO AGREEMENT OF LEASE DATED MARCH 23, 2004, AS AMENDED BY FOURTH
AMENDMENT DATED MARCH 12, 2008, AS AMENDED BY FIFTH AMENDMENT TO AGREEMENT OF
LEASE DATED OCTOBER 1, 2008, AS AMENDED BY SIXTH AMENDMENT TO AGREEMENT OF LEASE
DATED JULY 17, 1990, AS AMENDED BY SEVENTH AMENDMENT TO AGREEMENT OF LEASE DATED
MARCH 31, 2011, AND AS AMENDED BY LETTER AGREEMENT DATED JANUARY 27, 2012
(COLLECTIVELY “THE LEASE”) COVERING BUILDINGS 18/18A AND 3 LOCATED IN BUNCHER
COMMERCE PARK, LEETSDAIJE, PA (THE “LEASED PREMISES”)



Dear Mr. Teague
Enclosed is one (1) fully executed original of the above referenced Eighth
Amendment to Agreement of Lease. We retained two (2) signed originals for our
files.


Thank you for your cooperation in finalizing this transaction.


Should you have any questions regarding this matter, do not hesitate to give me
a call.


Very truly yours


(Graphics appears hear)




Brian R. Goetz
Executive Vice President-Real Estate Group
BRG/adh
Enclosure
EIGHTH AMENDMENT TO AGREEMENT OF LEASE


DATED THIS ____ DAY OF ________________, 2013


BYAND BETWEEN


THE BUNCHER COMPANY, as Landlord, a Pennsylvania corporation having an office in
the City of Pittsburgh, Allegheny County, Pennsylvania


AND


HAEMONETICS CORPORATION, as Tenant, a Massachusetts corporation having its
principal place of business in the City of Braintree, Norfolk County,
Massachusetts


WHEREAS, the parties hereto have entered into that certain Agreement of Lease
dated July 17, 1990; as amended by First Amendment to Agreement of Lease dated
April 30, 1991; by Second Amendment to Agreement of Lease dated October 18,
2000; by Third Amendment to Agreement of Lease dated March 23, 2004; by Fourth
Amendment to Agreement of Lease dated March 12, 2008; by Fifth Amendment to
Agreement of Lease dated October 1, 2008; by Sixth Amendment to Agreement of
Lease dated January 8, 2010; by Seventh Amendment to Agreement of Lease dated
March 31, 2011; and by letter agreement dated January 27, 2012 (hereinafter
collectively called the “Lease”); along with the renewal letter dated June 8,
2010, exercising the renewal option for the Fourth Renewal Term pursuant to
paragraph 3 of the Sixth Amendment to Agreement of Lease, covering certain
property known as Buildings 18 and 18A, the Building 18 Expansion Space, and a
portion of Building 3 (the “Building #3 Space”), in the Buncher Commerce Park,
Borough of Leetsdale, Allegheny County, Pennsylvania, and more particularly
described in the Lease and called herein and therein the “Leased Premises;” and


WHEREAS, all terms defined in the Lease and used herein shall have the same
meaning herein as in the Lease unless otherwise provided herein; and


WHEREAS, the parties hereto desire to further amend the Lease to (i) extend the
term for the Building #3 Space only for one (1) additional year (the “Seventh
Renewal Term”), (ii) establish the monthly rental during the Seventh Renewal
Term, and (iii) establish Tenant’s right to terminate the Lease with respect to
the Building #3 Space only during the Seventh Renewal Term.


NOW, THEREFORE in consideration of the premises and intending to be legally
bound, the parties hereto promise, covenant and agree that the Lease be and is
hereby amended as follows:


1. TERM: The term of the Lease as it applies to the Building #3 Space only is
hereby extended for the Seventh Renewal Term to commence immediately following


the expiration of the Sixth Renewal Term. The expiration date of the term of the
Lease for the Building #3 Space only, as extended by the Seventh Renewal Term,
is hereby changed from March 31, 2013, to March 31, 2014.
2.     RENT: Tenant shall pay to Landlord as monthly rental for the Leased
Premises the following amounts at the following times:


A.
Tenant shall, for the balance of the Sixth Renewal Term, during the Seventh
Renewal Term, and for the balance of the Second Extended Term continue to pay to
Landlord on the first (1st) day of each calendar month to and including March 1,
2014, as monthly rental for the Leased Premises (i.e. Buildings 18 and 18A, the
Building 18 Expansion Space and the Building #3 Space), the amount of
$42,259.50.



B.
In the event the term of the Lease terminates or expires for the Building #3
Space only for whatever cause, beginning on the first (1st) day of the month
following the termination or expiration of the term of the Lease for the
Building #3 Space only, and on the first (1st) day of each calendar month
thereafter during the balance of Second Extended Term, Tenant shall pay to
Landlord as monthly rental for the Leased Premises, excluding the Building #3
Space (i.e. Buildings 18 and 18A and the Building 18 Expansion Space) the amount
of $31,997.49.



The rentals under this paragraph 2 shall be payable in advance, without demand,
deduction or set off. All rentals and other sums payable as additional rental
under the Lease shall be paid to Landlord at 1300 Penn Avenue, P.O. Box 768,
Pittsburgh, PA 15230-0768 or at such other place or to such other person as may
be designated by Landlord in writing.


3.     RIGHT OF TERMINATION: Tenant shall have the right and option to terminate
the Lease and the term thereof as to the Building #3 Space only, effective
September 30, 2013. To exercise said right, and as conditions precedent to such
termination, Tenant shall i) notify Landlord in writing of its intent to
terminate no later than July 31, 2013, time being of the essence; and ii) not be
in default of the Lease. If the notice is duly given and Tenant is not in
default under the Lease, the Lease and the term thereof, as to the Building #3
Space only, shall terminate on September 30, 2013, as though such date was the
scheduled termination date of the Lease for the Building #3 Space, and the Lease
for Buildings 18 and 18A and the Building 18 Expansion Space shall remain in
full force and effect.


4.     BROKER: Except as provided below, Landlord and Tenant each hereby
warrants to the other that no real estate broker has been involved in this
transaction on its behalf and that no finder’s fees or real estate commissions
have been earned by any third party. Tenant hereby agrees to indemnify Landlord
and Landlord hereby agrees to
indemnify Tenant for any liability or claims for commissions or fees arising
from a breach of this warranty by it. The only real estate broker involved in
this transaction is Cassidy Turley Commercial Real Estate Services, whose
commission or fee with respect to this transaction shall be paid by Landlord in
accordance with that certain letter to Mr. Sean M. Teague dated January 8, 2013.


5.     Except as amended and supplemented hereby, all terms and conditions of
the Lease shall remain in full force and effect.


WITNESS the due execution hereof on the day and year first written above.


ATTEST:
 
THE BUNCHER COMPANY
By:
(Graphics appears hear)
 
By:
(Graphics appears hear)
 
Bernita Buncher
Secretary
 
 
Thomas J. Balestrieri
President / CEO



(Corporate Seal)




ATTEST:
 
THE BUNCHER COMPANY
By:
(Graphics appears hear)
 
By:
(Graphics appears hear)
Name:
(Graphics appears hear)
 
Name:
(Graphics appears hear)
Title:
(Graphics appears hear)
 
Title:
(Graphics appears hear)



(Corporate Seal)



